Citation Nr: 1706619	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  01-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to September 1970.  He had service in the Republic of Vietnam and is in receipt of a Combat Infantryman Badge.

This matter is on appeal from a July 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

The Board notes that the Veteran has been in receipt of temporary total disability ratings based on the need for hospitalization on ten occasions during the course of this appeal.  While these periods are technically no longer on appeal, the Board has reviewed all of the evidence available from the entire period of this appeal, to include the periods where a total disability rating was in effect.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (2009) (38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history"). 

This claim was originally remanded by the Board in March 2005 and, after the requirements of that remand were completed, the Board denied the Veteran's claim in a January 2007 decision.  The Veteran appealed the January 2007 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a November 2008 memorandum decision, vacated the Board's decision and remanded for additional development.  

This appeal was again remanded by the Board in April 2010 for further development.  After the requirements of that remand were completed, in an October 2014 decision, the Board granted an initial 50 percent rating, but no higher, for the service-connected PTSD for the entire period on appeal (excluding the periods of temporary total evaluations).  The Board also remanded the claim for TDIU for further development.  The Veteran appealed the October 2014 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2015 joint motion for partial remand, vacated the Board's decision with respect to the portion of the decision that determined that a criteria for an initial 50 percent rating, but no more, for PTSD had been met, and remanded for additional consideration.  

In March 2016, the Board remanded the matter for further development.  The matter is now back before the Board.

As noted above, the October 2014 Board decision granted an initial 50 percent rating for the service-connected PTSD for the entire period on appeal, excluding any periods where a total disability rating based on hospitalization was in effect.  However, there is no rating decision in the claims file after this decision effectuating this grant, and the most recent January 2017 rating decision code sheet does not accurately reflect that the 50 percent rating was assigned for the service-connected PTSD for the entire period on appeal (beginning May 1, 1999).  If it has not already done so, the AOJ should implement the assignment of the 50 percent rating for the service-connected PTSD for the entire period on appeal (beginning May 1, 1999) immediately.  The Board will continue to characterize the issue on appeal in accordance with the October 2014 grant.  

Moreover, the Board notes that the most recent rating decision code sheet dated in January 2017 (and other prior code sheets) do not fully reflect the ratings assigned for the service-connected PTSD from the initial grant of service connection.  In this regard, the code sheets reflect that the Veteran was assigned a 10 percent disability rating for his service-connected PTSD beginning July 1, 2000, with his first temporary total evaluation beginning August 1, 2001.  However, a July 1999 rating decision granted entitlement to service connection for PTSD and assigned a temporary total evaluation from March 30, 1999, to April 30, 1999, with a 10 percent rating beginning May 1, 1999.  Rating decisions dated in September 1999 and March 2001 reflect the assignment of additional periods of temporary total evaluation for the periods from August 5, 1999, to September 1, 1999, and from May 15, 2000 to June 6, 2000.  The AOJ should ensure that all information regarding the disability ratings assigned for the service-connected PTSD from the initial grant of service connection is accurately noted in the system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the March 2016 Board remand, the Board instructed the AOJ to refer the claim for entitlement to an initial rating in excess of 50 percent for the service-connected PTSD to the VA Director, Compensation Service, for an extraschedular consideration under 38 C.F.R. § 3.321(b).  As pointed out by the Veteran's representative in the December 2016 brief, the RO failed to comply with this instruction.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must again remand this claim for referral to the VA Director, Compensation Service, for an extraschedular consideration under 38 C.F.R. § 3.321(b).

Additionally, in the March 2016 remand, the Board noted that there were no VA treatment records associated with the file after 2009, and the Veteran had indicated regular psychiatric treatment for his service-connected PTSD.  The Board instructed the AOJ to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Although the AOJ obtained treatment records from the Battle Creek VA Medical Center (VAMC) dated from March 2015 to September 2015 and from the Detroit VAMC dated from December 2013 to November 2015 and from April 2016 to August 2016, it is unclear whether the AOJ attempted to obtain outstanding VA treatment records from these VAMCs for the period from 2009 to 2013.  On remand, the AOJ should ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file, to specifically include any outstanding relevant treatment records from the Battle Creek and Detroit VAMCs for the period from 2009 to 2013.  The AOJ should document its request(s) for these records.

With respect to the claim for entitlement to TDIU, the Board concludes that further development and adjudication of the Veteran's claim for entitlement to an initial increased rating for PTSD may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  Moreover, given the instruction herein to implement the prior award of a 50 percent rating for PTSD for the entire timeframe on appeal, the issue of entitlement to TDIU should be reevaluated by the AOJ with consideration of this assigned rating.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  Regardless of the Veteran's response, the AOJ must obtain all outstanding relevant treatment records from the Battle Creek and Detroit VA Medical Centers for the period from 2009 to 2013.  The AOJ should document its request(s) for these records.

2.   Then, refer the claim for entitlement to an initial rating 
	in excess of 50 percent for the service-connected 
	PTSD to the VA Director, Compensation Service for 
	an extraschedular consideration under 38 C.F.R. 
	§ 3.321(b).

3.   After completing any additional development deemed 
	necessary, readjudicate the Veteran's claims for 
	entitlement to an initial rating in excess of 50 percent
   for PTSD, to include consideration of whether an 
   extraschedular evaluation pursuant to 
   38 C.F.R.§ 3.321(b) is appropriate, and entitlement to 
   TDIU.  If any benefit sought remains denied, a 
   supplemental statement of the case should be provided 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




